Citation Nr: 1500174	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  13-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to August 1975. This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This claim was previously before the Board in June 2014, at which time it was remanded for additional development.  The RO has complied with the remand directives.  

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in April 2012 that fully addressed all notice elements.  This was provided prior to initial adjudication of the claim on appeal.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded VA examinations in November 2013, September 2014, and October 2014.  These examinations are determined to adequate for adjudication purposes as they are based on a review of the record and an examination of the Veteran, and supplied a reasoned rationale. 

This appeal was remanded by the Board in June 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the RO to afford the Veteran a social and industrial survey to determine the effect of his service-connected disorders on his ability to obtain substantially gainful employment. Subsequent to this remand, the Veteran received VA examinations in September 2014 and October 2014, which contained specific opinions as to what impact the Veteran's disabilities had on his employability. The claim was readjudicated in an October 2014 supplemental statement of the case. Thus, there is compliance with the Board's remand instructions.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and analysis

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2014).

It is the established policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of TDIU.  

As of July 15, 2009, the Veteran met the schedular criteria for TDIU based on the following service connected disabilities: bilateral hearing loss (30% prior to May 3, 2012, 20% from May 3, 2012 to November 4, 2013, and 60% on and after November 5, 2013); a psychiatric disorder at 50% disabling; pseudophakia of the left eye at 30% disabling; nocturian and urinary urgency (10% prior to March 23, 2013, 20% thereafter); tinnitus at 10% disabling; and erectile dysfunction at 0 percent disabling.  As of July 15, 2009, his combined rating was 70% and he had one disability rated at laest 40% disabling, his psychiatric disorder.  The Veteran meets the schedular criteria for TDIU.  

In his March 2012 application, the Veteran stated that he last worked full time in May of 1990 and became too disabled to work as of August 2006.  He had been a self-employed fisherman from 1979 to 1990.  He stated that he was unable to work after 2006 due to his service-connected disabilities, particularly his prostate cancer, which caused major depression.  In a November 2014 submission, the Veteran asserted he was unemployable due to his psychiatric and hearing disabilities.

In an April 2012 VA general medical examination, the examiner noted the Veteran had a diagnosis of prostate cancer presently in remission.  He opined that the Veteran's cancer would not affect his ability to work.  At a May 2012 VA eye examination, the examiner opined that the Veteran's pseudophakia does not impact his ability to work.  At a May 2012 VA PTSD examination, regarding individual unemployability, the examiner opined that cognitive testing did not reveal major problems with cognition, which was age-appropriate.  The examiner noted the Veteran should still be adequate in memory and abstract reasoning, and normal for his age in other aspects of cognition such as attention, comprehension, communication.  It was noted that the Veteran had some social limitations in ability to work around strangers, but managed to do so adequately for handling household business.  If the Veteran were allowed to work with skills he knows and without close social interaction, he could do sedentary work activities."

A June 2012 VA opinion was provided regarding the Veteran's service-connected hearing loss.  The examiner opined it was unlikely that the Veteran's service connected hearing loss, without regard to his age or-effects of any nonservice-connected disabilities, is severe enough to preclude him from obtaining, and maintaining any form of gainful employment consistent with his educational and occupational experience.  The examiner found that the Veteran's hearing loss may cause difficulties understanding conversational speech in less than ideal acoustic environments and localizing sound sources however, those difficulties did not preclude or prevent gainful employment."

The Veteran underwent VA examinations in November 2013 for his service-connected disorders and the examiners commented on the effects of his individual disabilities on his employability.  Regarding his PTSD, the November 2013 VA examiner concluded that the Veteran's PTSD does not preclude him from working.  Specifically, although the examiner noted the Veteran reported that he feels anxious and irritated when around people for too long and that he is less interested in things he enjoyed in the past, during the interview, the Veteran was friendly and coorperative, had no difficulty attending and concentrating, had no evidence of a thought disorder, and was clear and understandable.  The examiner determined that the Veteran's symptoms are best summarized as occupational and social impairment with reduced reliability and productivity.    

At a November 2013 VA examination regarding his hearing loss, the examiner noted that the Veteran may have trouble understanding conversational speech when in the presence of background noise of when he is unable to see the speaker's face.  However, she ultimately opined that it was unlikely that the Veteran's service-connected hearing loss or tinnitus, without regard to his age or effects of any concomitant non-service-connected disabilities, are severe enough to preclude him from obtaining and maintaining any form of gainful employment consistent with his educational and occupational experience.  At a November 2013 eye examination, the examiner concluded that the Veteran's pseudophakia does not adversely impact his visual acuity or visual fields and does not impact his ability to perform sedentary and/or non-sedentary tasks related to employment of any kind.  

In September 2014, the Veteran underwent a social work and industrial survey related to his PTSD.  The Veteran reported significant chronic pain issues secondary to neuropathy.  He had difficulty sitting for extended periods of time and needed to get out of his chair during the interview.  The Veteran presented as open, cooperative, and forthright.  He was fully oriented with a clear and goal-oriented thought process.  No significant social or cognitive disabilities were clearly evident during the interview.  He did report some difficulty hearing but was able to hear and communicate with louder than typical speech from the examiner.  

The examiner noted the Veteran's employment history to be as follows: the Veteran dropped out of school at age 15 and worked for a year as a farmer prior to joining the military.  He served in the military as an engine mechanic for six years and then studied and worked in refrigeration for 12 years.  After he retired from service, the Veteran first worked as a control technician for two years and then as a commercial fisherman until 1990.  He stated that he retired because he felt that he could physically no longer do the work.  In the early 1990's, the Veteran worked on and off for a ranching neighbor, but physical ailments prevented him from continuing that work.  The examiner reviewed the Veteran's social function, including lifestyle, relationships, appearance, and mental status.  He concluded that there was no evidence that the Veteran's PTSD affected the Veteran's job performance or impacted his decision to retire.  The Veteran reported that he retired due to increasing chronic pain issues.  

In October 2014, the Veteran underwent a social work and industrial survey in related to his additional service-connected disorders.  The examiner reiterated the Veteran's military and employment background, as stated above.  With regard to the Veteran's PTSD, the examiner concluded that as per the September 2014 survey, there is little evidence to indicate any significant functional impairment on employment.  The Veteran had a solid 20 year military career with high performance ratings, followed by self-employment through 2006.  The Veteran reported stopping work due to physical ailments and did not describe any work-related difficulties due to PTSD.

Regarding his prostate cancer, the Veteran was diagnosed in 2006 and treated with radiation.  His only current residual is frequent urination, every two to three hours.  The examiner concluded this disability does not impact activities of employment.  Regarding hearing loss, the Veteran is deaf in the left ear and wears a hearing aid in his right ear.  He is able to hear and comprehend normal office level conversation without difficulty.  The only impact on employment would be the safety of operating machinery.  The Veteran also has tinnitus which occurs three to four times per week, lasting a few seconds; it does not impact employment.  Regarding his vision, the Veteran has implants in both eyes due to cataracts.  A July 2014 vision examination showed 20/34 distance vision in both eyes and 20/30 for near vision in the right eye and 20/32 for near vision in the left eye.  These findings are consistent with age related changes.  The examiner found they do not impact employability.  Finally, regarding his deformity of the penis, the examiner found it has no impact on employability.  The examiner concluded that, taken together, the Veteran's service-connected disabilities pose little impact on the aspects of employment.  Only the loss of hearing in his left ear would preclude the operation of heavy machinery but the other service-connected disorders would not interfere with the Veteran obtaining gainful employment consistent with his education and experience.  

Based on the above, the Board concludes that although the Veteran met the percentage requirements set forth in section 4.16(a) for consideration of an award of a TDIU, the preponderance of the evidence establishes that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.

As set forth above, the April, May, and June 2012 examiners, the November 2013 VA examiners, and the September and October 2014 examiners all opined that it is less likely than not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have expertise to opine on the matters at issue.  In addition, the examiners addressed the Veteran's contentions, based their opinions on a review of the claims folder, and explained the rationale for their conclusions.  Moreover, the other medical evidence of record does not indicate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The Board has considered the Veteran's own competent assertions that he is unemployable due to his service-connected disabilities, but finds that the VA medical opinions carry greater probative weight.  The Veteran is credible in his belief that this service-connected disabilities cause unemployability, but these statements are outweighed by the more detailed and thorough statements by the medical professionals.  Moreover, the Veteran specifically noted that he stopped working due to his physical ailments, including pain from neuropathy, for which he is not service-connected.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is denied.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


